Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
8.	A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawabata et al. (United States Patent Publication No. 2015/0338736 A1, publication date: Nov. 26, 2015), hereinafter Kawabata.
10.	Regarding Claims 1-7, Kawabata teaches (Paragraphs [0013-0042]) an actinic-ray- or radiation-sensitive resin composition. Kawabata teaches (Paragraphs [0191-0192, 0215, and 0758-0760] a photoacid generator, therein referred to as an acid generator, that generates an acid having a pKa of −1.40 or more, as taught by the instant application for the same photoacid generators, upon irradiation with actinic rays or radiation. Kawabata teaches (Tables 3-8) utilizing only one type of photoacid generator, e.g. one type of photoacid generator which generates an acid having a pKa of −1.40 or more 
11.	Regarding Claim 8, Kawabata teaches (Paragraphs [0710-0724]) a radiation-sensitive film formed using the actinic ray-sensitive or radiation-sensitive resin composition.
12.	Regarding Claim 9, Kawabata teaches (Paragraphs [0710-0753]) a pattern forming method, therein referred to as a resist pattern-forming method. Kawabata teaches (Paragraphs [0710-0724]) a 
13.	Regarding Claim 10, Kawabata teaches (Paragraphs [0005 and 0752-0753]) a method for manufacturing an electronic device comprising the pattern forming method.

14.	Claims 1-3 and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Namai et al. (United States Patent Publication No. 2015/0079520 A1, publication date: Mar. 19, 2015), hereinafter Namai.
15.	Regarding Claims 1-3 and 6-7, Namai teaches (Paragraphs [0009-0015]) a radiation-sensitive resin composition. Namai teaches (Paragraphs [0261-0269, 0365-0367, and 0409-0419] a photoacid generator, therein referred to as an acid generator, that generates an acid having a pKa of −1.40 or more upon irradiation with actinic rays or radiation, therein visible light rays, ultraviolet rays, far ultraviolet rays, extreme ultraviolet rays, X-rays and Y-rays; charged particle rays such as electron beams and C-rays, and the like. Namai teaches (Paragraph [0269]) utilizing only one type of photoacid generator, e.g. one type of photoacid generator which generates an acid having a pKa of −1.40 or more upon irradiation with actinic rays or radiation, and therefore does not contain a photoacid generator that generates an acid having a pKa of less than −1.40 upon irradiation with actinic rays or radiation. Utilizing Yamaguchi (United States Patent Publication No. 2015/0093692 A1, publication date: Apr. 02, 2015), hereinafter Yamaguchi, as a teaching reference, photoacid generators B-1 (Namai Paragraph [0409]) and B-4 (Namai Paragraph [0412]), have a pKa of -1 to 10 (Yamaguchi Paragraph [0457]) given that the same structures of B-1 and B-4 are taught as “particularly preferable” examples of photoacid generators (Yamaguchi Paragraph [0449]). Namai teaches (Paragraphs [0206-0207]) a resin having a 
16.	Regarding Claim 8, Namai teaches (Paragraph [0364]) a radiation-sensitive film, therein referred to as a resist film or a resist film using the radiation-sensitive resin composition, formed using the actinic ray-sensitive or radiation-sensitive resin composition.
17.	Regarding Claim 9, Namai teaches (Paragraphs [0359-0370]) a pattern forming method, therein referred to as a resist pattern-forming method. Namai teaches (Paragraph [0364]) a step of forming a radiation-sensitive film, therein referred to as a resist film-providing step, using the radiation-sensitive resin composition. Namai teaches (Paragraphs [0365-0367]) a step, therein referred to as an exposure step, of irradiating the radiation-sensitive film with actinic rays or radiation, therein exposure light including electromagnetic waves such as visible light rays, ultraviolet rays, far ultraviolet rays, extreme ultraviolet rays, X-rays and Y-rays; charged particle rays such as electron beams and C-rays, and the like. Namai teaches (Paragraphs [0368-0370]) a step, therein referred to as a development step, of developing the radiation-sensitive film irradiated with actinic rays or radiation.
Claim 10, Namai teaches (Paragraphs [0006, 0068, and 0434]) a method for manufacturing an electronic device comprising the pattern forming method.

Conclusion
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD D CHAMPION whose telephone number is (571) 272-0750.  The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
20.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
21.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
22.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.D.C./Examiner, Art Unit 1737

/JOHN A MCPHERSON/Primary Examiner, Art Unit 1737